Submission of controversy on an agreed statement of facts. Defendants, constituting the council of the city of Long Beach, propose to pass a local law permitting the issue of bonds for public improvements, the bonds to contain a provision for mandatory redemption. Plaintiff, a taxpayer, contends that the proposed local law is unconstitutional as in violation of section 2 of article YIII of the State Constitution. The court is asked to determine the constitutionality of the proposed local law. The submission must fae dismissed for two reasons: (1) it is not the practice of the court to render advisory opinions in advance of the happening of an event (Gish v. Village of Peekskill, 255 App. Div. 706); (2) judgment may not be rendered, as plaintiff requests in its brief, to restrain defendants from enacting the proposed local law on the ground of unconstitutionality; the jurisdiction of the court may be invoked for the protection of rights that may be violated by the enforcement of the proposed local law only after its enactment. (New Orleans Water Works v. New Orleans, 164 TJ. S. 471, 481-482; Gas & Elec. Securities Go. v. Manhattan & Queens Traction Corp., 266 F. 625, 635.) The practice of propounding a question for answer in a submission without indicating the judgment to be rendered is improper (Williams v. City of Rochester, 2 Lans. 169), even though the submission may be amended thereafter (Cogan V. Taylor, 212 App. Div. 8, 12). The submission is dismissed, without costs to either party. Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.